Mazzarelli, J.P., and Sweeny, J.,
concur in a separate memorandum by Mazzarelli, J.P., as follows: I concur in the result reached by the majority, upon constraint of recent precedent from this Court (Sanatass v Consolidated Inv. Co., Inc., 38 AD3d 332 [2007]; Ahmed v Momart Discount Store, Ltd., 31 AD3d 307 [2006]). Those holdings allowed “owners,” who would otherwise be liable under Labor Law § 240 (1), to avoid statutory responsibility to a person injured while engaged in covered work. This avoidance of statutory liability was accomplished by reliance on provisions in leases which required tenants to obtain the owner’s express consent before allowing the work to be performed. The cited cases hold that if such permission is not obtained, then the owner may not be held liable under Labor Law § 240 (1) to third-party workers. It is my firm view that the law does not allow an owner to evade in a lease what the Legislature has deemed its nondelegable duty.
In this case, D & A Food Service leased commercial space at 1303 Leland Avenue in the Bronx from defendant Gamillo Santomero, the owner of the building. Plaintiff was hired by D & A for one week to do various jobs. These included running a telephone cable through the wall of 1303 Leland Avenue into a restaurant in the adjacent building. To complete the task, plaintiff had to drill a hole through the wall about 12 feet above the ground. He did so while standing on a 20-foot extension ladder which was leaning against the wall, unsecured. Defendant D & A Food Service provided the ladder. As plaintiff completed the drilling, the ladder slid out from under him, and he fell to the floor.
Defendant Santomero moved for summary judgment to dismiss plaintiffs Labor Law §§ 200, 241 (6) and § 240 (1) claims against it. As relevant to this appeal, the IAS court dismissed the section 240 (1) claim on the ground that there was no proof that Santomero, the owner of the building, had the ability to control either plaintiff or the ladder. On appeal, plaintiff argues that the Labor Law imposes “status basis liability,” and that respondent’s lack of authority or control over plaintiff was not a *356proper basis for dismissal of his section 240 (1) claim. Defendant Santomero counters that his mere status as an owner is insufficient to impose liability under the Scaffold Law, because plaintiff was not acting as his agent, and he did not authorize the alterations which plaintiff was conducting at the time of the accident.*
Based upon established jurisprudence prior to Sanatass (supra) and Ahmed (supra), this argument would have no basis. However, because of the recent change in the law effected by those cases, I am constrained to accept this argument.
The lack of knowledge or control by the owner has never before been a prerequisite for liability under section 240 (1) of the Labor Law. As discussed by the dissent in Sanatass, a case with strikingly similar facts, the Court of Appeals clearly rejected a knowledge or control requirement in Gordon v Eastern Ry. Supply (82 NY2d 555 [1993]).
In Gordon, the injured plaintiff was an employee of a company which cleaned trains. His employer had leased a sand house from its owner, defendant Eastern Railway Supply, Inc. (Eastern) to do the cleaning. Immediately before his accident, plaintiff was climbing onto a ladder which was leaning against one of the train cars. He was holding a sandblaster, which was used for the cleaning. Plaintiff climbed to the fourth or fifth rung of the ladder, then activated the trigger. The power forced the ladder to tip, and plaintiff fell and was injured.
In defense of a Labor Law § 240 (1) claim, Eastern, the owner of the sand house, argued that although it had leased the property to plaintiffs employer, it could not be held liable because “it neither contracted to have the work performed nor was the work performed for its benefit.” (Gordon at 559.) The Court of Appeals declined to accept that position. It stated: “Section 240 (1) of the Labor Law, like section 241 (6), provides that the statutory duty is nondelegable. It does not require that the owner exercise supervision or control over the worksite before liability attaches. Although sections 240 and 241 had been construed before the 1969 amendment as requiring that an owner or general contractor actually exercise control or supervision before either could be held responsible, when the Legislature amended the Labor Law ... it referred to both sections and stated its purpose in redrafting them was to fix ultimate *357responsibility for safety practices . . . where such responsibility actually belongs, on the owner and general contractor .... Liability rests upon the fact of ownership and whether [the Owner] had contracted for the work or benefitted from it are legally irrelevant” (Gordon, supra, 82 NY2d 555, 560 [1993] [emphasis added, citations and internal quotation marks omitted]).
The Court of Appeals adhered to its holding in Coleman v City of New York (91 NY2d 821 [1997]). There, the plaintiff was a structure maintainer for the New York City Transit Authority (NYCTA). He was injured while doing repair work, after falling through a canopy attached to an elevated train station owned by the City of New York. The Court of Appeals rejected the City’s argument that, although technically an owner of the property, it could not be held liable because of the unique statutory scheme creating the NYCTA and establishing the lessor-lessee relationship (id. at 823). The Court affirmed its rule that the Labor Law imposes strict liability upon all fee owners. It noted that while the Legislature had explicitly exempted the owners of one- and two-family dwellings, no similar exception had been crafted for the City (id.).
The only departure from this rule has been Abbatiello v Lancaster Studio Assoc. (3 NY3d 46 [2004]). There the Court of Appeals addressed the liability of the owner of a residential apartment building, under Labor Law § 240 (1), for injuries sustained by a cable television technician. The technician was performing repairs to a cable box on the side of the building without the owner’s knowledge or consent. He was present on the premises under the mandate of Public Service Law § 228. The Court of Appeals determined that this owner of the building was not statutorily liable for that workman’s injuries. Its holding was premised upon the absence of any: “nexus between the owner and the worker, whether by a lease agreement or grant of an easement, or other property interest. . . . The injured plaintiff was on the owner’s premises not by reason of any action of the owner but by reason of provisions of the Public Service Law” (id. at 51). The Court noted that but for Public Service Law § 228 (1), which grants cable companies mandatory access to buildings for purposes of installing and servicing cable television facilities, “plaintiff would [have been] a trespasser upon [the owner’s] property and [the owner] would neither owe a duty to plaintiff nor incur liability. Any permission to work on the premises was granted upon compulsion and no relationship existed between [the owner] and [the cable company] or plaintiff’ (id. at 52).
Unlike the plaintiff in Abbatiello, the plaintiff here was not a *358trespasser. And, unlike the owner in Abbatiello, Santomero, the owner here, was not “legally ‘powerless’ to determine what work was performed on the premises” (Sanatass, supra, 38 AD3d at 334). By contrast, Santomero had full control over his building and responsibility for the acts of his tenants.
In choosing the language of Labor Law § 240 (1), the Legislature made specific policy determinations. It decided, when enacting section 240 (1) of this remedial statute, to enumerate and define “contractors and owners and their agents.” It also decided that these parties would be held strictly liable for injuries suffered while workers were engaging in activities covered by the statute, such as the work plaintiff was instructed to do here (see Joblon v Solow, 91 NY2d 457, 465 [1998]; Weininger v Hagedorn & Co., 91 NY2d 958 [1998]; Enge v Ontario County Airport Mgt. Co., LLC, 26 AD3d 896 [2006]). The Legislature’s determination was based upon owners’ ability to ensure safe working conditions, and its desire to create a strong incentive for those parties to see that proper precautions were taken to prevent accidents.
The holding in this case clearly frustrates the public policy of the State as expressed by the Legislature. To allow Santomero, the owner of the building where plaintiff was hurt, to contract away his liability flies in the face of settled principles of law (Morris v Snappy Car Rental, 189 AD2d 115, 122 [1993], affd 84 NY2d 21 [1994] [car rental agency precluded from disclaiming statutory liability by contract]). “An agreement between two private parties, no matter how explicit, cannot change the public policy of this State” (Public Serv. Mut. Ins. Co. v Goldfarb, 53 NY2d 392, 400 [1981]).

 Two paragraphs in a rider to this tenant’s lease provide that: “Tenant will [not] make any structural alterations in interior or exterior without written consent of the Landlord” and “[a]ll plans for work of any nature, covered or not covered above must be subject to the Landlord’s approval prior to individual contracts being awarded . . . .”